          4:20-cr-40026-JES-JEH # 30              Page 1 of 2                                       E-FILED
                                                                Wednesday, 02 September, 2020 11:58:09 AM
                                                                               Clerk, U.S. District Court, ILCD

                               UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF ILLINOIS
                                      PEORIA DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
         Plaintiff,                               )
                                                  )
Vs.                                               )     Case No. 20-cr-40026
                                                  )
ANTHONY GAY,                                      )
                                                  )
          Defendant.                              )

                      MOTION FOR LEAVE TO WITHDRAW AS ATTORNEY

         Now comes McCall Law Offices, P.C., Counsel for ANTHONY GAY, and for its Motion
for Leave to Withdraw as Attorney of Record for said ANTHONY GAY, and states as follows:
1. There is now an irretrievable conflict between attorney and ANTHONY GAY.
2. ANTHONY GAY informed Attorney McCall he was “selling him out” on 9/2/20 orally.
3.    ANTHONY GAY informed staff the firm does not care about his plight on 9/1/20.
4. ANTHONY GAY offered numerous misrepresentations to Attorney McCall that makes this
      Attorney/Client relationship irreparable.
5. ANTHONY GAY informed Attorney McCall he wishes that Attorney McCall withdraw
      immediately.
6. ANTHONY GAY has emailed Attorney McCall’s staff and called Attorney McCall three times
      in twenty-four hours demanding a Motion to Withdraw be filed.
      WHEREFORE, MCCALL LAW OFFICES, P.C., respectfully prays that this Honorable Court
grant MCCALL LAW OFFICES, P.C., leave to withdraw as attorney of record for ANTHONY
GAY, in the above-entitled cause.


                                                  Respectfully submitted,


                                                        /s/Christopher S. McCall
                                                  By:______________________________________
                                                    McCall Law Offices, P.C., Attorneys at Law



1
        4:20-cr-40026-JES-JEH # 30           Page 2 of 2



NOTICE:

                                CERTIFICATE OF SERVICE

       I hereby certify that on September 2, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to the
following:


John K Mehochko john.mehochko@usdoj.gov, angela.mae.hutton@usdoj.gov,
CaseView.ECF@usdoj.gov, glenda.verbeke@usdoj.gov, whitney.mccarl@usdoj.gov

Richard Kim richard.kim@usdoj.gov, CaseView.ECF@usdoj.gov, diana.cowan@usdoj.gov,
kelly.phillips@usdoj.gov, krissy.deal@usdoj.gov, stacy.booth@usdoj.gov


 /s/McCall Law Offices, P.C.
Christopher S. McCall
1225 North North Street
Peoria, IL 61606
Telephone:     (309) 673-1200
Facsimile:     (309) 673-1201
E-Mail: christopher@mccalllegal.com




2
